Order entered February 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-12-01435-CV
                                THOMAS J. ELLIS, Appellant

                                                V.

                    THE RENAISSANCE ON TURTLE CREEK
                CONDOMINIUM ASSOCIATION, INC. ET AL., Appellees
                   On Appeal from the 101st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-10-10227

                                            ORDER
       The Court has before it appellant’s motion to reduce supersedeas bond, as well as

appellee’s response to that motion and appellant’s reply in support of the motion. The record in

this case does not contain the trial court’s November 26, 2012 order on plaintiff’s motion to

approve supersedeas bond. The Court ORDERS Gary Fitzsimmons, Dallas County District

Clerk, to file a supplemental clerk’s record containing the November 26, 2012 order within ten

days of the date of this order. We DIRECT the Clerk of this Court to send copies of this order

by electronic transmission to Gary Fitzsimmons, Dallas County District Clerk; to the Dallas

County District Clerk, Civil Records Division; and to counsel for all parties.



                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE